17‐3444 
Babino v. Gesualdi, et al. 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                          

                              SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND 
IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS 
COURT=S LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT 
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).    A PARTY 
CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 3rd day of December, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   ROSEMARY S. POOLER, 
                   RICHARD C. WESLEY, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
MICHAEL BABINO,   
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                 17‐3444 
 
THOMAS GESUALDI, JOSEPH FERRARA, 
SR., LOUIS BISIGNANO, FRANK FINKEL, 
ANTHONY D’AQUILA, MARC HERBST, 
MICHAEL O’TOOLE, DENISE RICHARDSON, 
MICHAEL BOURGAL, THOMAS CORBETT, 
and THOMAS J. RYAN, 
                   Defendants‐Appellees.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                              Gerald Dandeneau, Gerald V. 
                                            Dandeneau, P.C., Melville, NY. 
 
FOR APPELLEE:                               Tzvi N. Mackson (Joseph J. Vitale 
                                            and Michael S. Adler, on the brief) 
                                            Cohen, Weiss and Simon LLP, New 
                                            York, NY.     
 
         Appeal from a judgment of the United States District Court for the Eastern 
District of New York (Spatt, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

      Michael Babino appeals from a memorandum and order denying his 
motion for summary judgment and granting the Defendants’ motion for 
summary judgment.    Babino seeks to collect pension, welfare, and annuity 
benefits he argues are due him pursuant to the Employee Retirement Income 
Security Act of 1974, 29 U.S.C. § 1001 et seq. (“ERISA”).    On appeal, Babino 
argues that the district court erred by (1) not considering certain evidence 
outside the administrative record, (2) requiring him to provide records of 
performance of covered work for his entire tenure at Oakfield Leasing Inc. 
(“Oakfield”), and (3) upholding the plan administrator’s decision to terminate 
his welfare benefits and to discount certain hours for his pension and annuity 
benefits.    We disagree. 
       
       

*  The Clerk of Court is respectfully directed to amend the official caption as listed above.       
 
                                                        2 
 
        We assume the parties’ familiarity with the underlying facts, the 
procedural history, and the issues presented for review, and recite them here 
only as needed.     
         
        Babino worked for Oakfield, a trucking company owned by his parents 
that was party to two collective bargaining agreements with Local 282, I.B.T. (the 
“Union”).    The collective bargaining agreements incorporated a trust agreement 
requiring Oakfield to make contributions to the Local 282 Welfare, Pension, 
Annuity, and Vacation & Sick Leave Trust Funds (the “Funds”) on behalf of its 
employees.    As relevant here, under the Local 282 Pension Trust Fund 
Summary Plan Description and the Local 282 Annuity Trust Fund Rules and 
Regulations, benefits are available only to employees engaged in covered work.   
See, e.g., App’x 1374, 793.    Under the collective bargaining agreements, only 
driving is considered covered work.    See, e.g., App’x 388‐389, 538. 
         
        Babino also owned and was the sole officer of Coral Industries Inc. 
(“Coral”), another trucking company.    A lawsuit initiated in 2011 by the 
Trustees of the Funds established that Coral and Oakfield were a single employer 
dominated by Babino and that the two companies had failed to report over 
$875,000 that was due to the Funds.    See Ferrara v. Oakfield Leasing Inc., No. 
11‐cv‐408 (ADS)(WDW), 2013 WL 1207066, at *2 (E.D.N.Y. Mar. 23, 2013); Ferrara 
v. Oakfield Leasing Inc., 904 F. Supp. 2d 249, 268 (E.D.N.Y. 2012).     
         
        The Funds’ lawsuit also revealed evidence of other misconduct by Babino.   
Babino admitted in a deposition that Coral occasionally paid its drivers in cash.   
An Oakfield employee named Anthony Zaffuto alleged that Babino wrote his 
name over Zaffuto’s on driving tickets in order to maintain Babino’s coverage 
under the Funds.    And another Oakfield employee, Anthony Bassolino, wrote a 
letter to the Union stating that, during Bassolino’s tenure as Shop Steward from 
August 2009 to July 2012, Babino instructed him to include Babino on three eight‐
hour driving tours per week, even though Bassolino had not seen Babino drive a 
truck since at least 2007.    Five other Oakfield employees signed Bassolino’s 
letter attesting to its allegations. 
         
 
                                         3 
 
        On January 28, 2014, the Trustees decided to terminate Babino’s coverage 
under the Welfare Fund and disregard all hours of covered work attributed to 
Babino unless Babino was able to prove to the Trustees’ satisfaction that he 
performed such covered work.    The Trustees’ decision was communicated to 
Babino in an April 14, 2014 letter.    In a May 27, 2014 letter, Babino’s counsel 
responded that he would commence legal action unless the decision was 
reversed but provided no documents to support his appeal.    On September 8, 
2014, the Trustees informed Babino that they would consider his appeal at their 
September 23, 2014 meeting, but after receiving an email from Babino’s counsel 
informing them that he was gathering documents, the Trustees extended the 
time to consider the appeal until October 28, 2014 to allow supplementation of 
the record.    However, Babino did not submit any documents, and the Trustees 
denied his appeal in March 2015.    In June 2015, three months after his claim was 
denied, Babino supplied 70 driving tickets from Oakfield covering 70 days of 
driving between 2006 and 2009. 
         
        We review a district court’s decision on cross‐motions for summary 
judgment de novo, in each case construing the evidence in the light most 
favorable to the nonmoving party.    Novella v. Westchester Cty., 661 F.3d 128, 
139 (2d Cir. 2011).    A decision from an ERISA plan administrator with 
discretionary authority over decisions regarding benefits, like the one at issue 
here, is typically reviewed by the district court using the deferential “arbitrary 
and capricious” standard of review.    See Roganti v. Metro. Life Ins. Co., 786 
F.3d 201, 210 (2d Cir. 2015).    However, because the Trustees’ April 14, 2014 
letter failed to reference the specific plan provisions they relied on for their 
decision in violation of 29 C.F.R. § 2560.503‐1(g)(1)(ii), their decision is reviewed 
de novo.    See Halo v. Yale Health Plan, Dir. of Benefits & Records Yale Univ., 
819 F.3d 42, 57–58 (2d Cir. 2016).    On de novo review of claim denials, district 
courts retain discretion over whether there is good cause to admit evidence 
outside the administrative record.    Id. at 60. 
         
        We conclude that the district court did not abuse its discretion by not 
considering evidence outside the administrative record, and that it properly 
found that Babino needed to provide records of covered work throughout his 
 
                                          4 
 
time at Oakfield.    The district court correctly granted Defendants’ motion for 
summary judgment and denied Babino’s motion for summary judgment.    We 
affirm for substantially the same reasons stated by the district court in its 
thorough decision. 
       
      The judgment of the district court is therefore AFFIRMED. 
    

                                      FOR THE COURT: 
                                      CATHERINE O’HAGAN WOLFE, CLERK 




 
                                         5